Exhibit 10.28

 
LEASE
LEASE AGREEMENT effective as of the 1st day of September, 2009, between F.
MILLER CONSTRUCTION, L.L.C. (Fed. Tax Id. No.205538311) as lessee ("Lessee") and
WEST CALCASIEU PORT referred to as lessor ("Lessor") ..
 
WITNESSETH
 
ARTICLE I
LEASED PREMISES
 
Lessor does hereby demise and lease until Lessee, and Lessee does hereby hire
and take from Lessor those certain premises (the "Leased Premises") described in
Exhibit "A" attached hereto and made a part hereof. Lessor has full right and
authority to enter into this Lease and to grant to Lessee the estate and all
rights purported to be herein granted without prior consent or approval of any
third party.
 
ARTICLE II
TERM
 
The primary term of this Lease shall commence the 1ST DAY OF September, 2009,
and shall continue until the 1st day of September, 2014, subject to all other
provisions of this Lease. Lessee shall have the option to renew this Lease for
five (5) additional successive renewal terms of one (1) year each, if Lessee
give Lessor writ­ten notice by certified or registered mail of its intention to
renew at least ninety (90) days prior to the expiration of the primary term, or
re­newal term, as applicable, of this Lease. If Lessee timely exercises the
options to renew granted in this Lease, then this Lease shall continue upon the
same terms and provisions contained in this Lease.
__
ARTICLE III
RENT


(a) Amount. Lessee shall pay rent to the Lessor as follows, to-wit:
(1) An initial payment of Twenty-five Thousand and no/lOO ($25,000.00) Dollars
to be paid at the commencement of this lease;

 
 

--------------------------------------------------------------------------------

 

(2) The amount of Eight Thousand and no/100 ($8,000.00) Dollars per month for
the first twenty-four (24) months of this lease;
(3) The amount of Nine Thousand and no/100 ($9,000.00) Dollars for the
twenty-fifth (25th) month of this lease;
(4) The amount of Ten Thousand and no/100 ($10,000.00) Dollars per month for the
remaining thirty-five (35) months of the primary term of this lease; and
(5) As additional consideration for this lease, Lessee shall make certain
improvements to the leased premises, the waterfrontage of the leased premises
and the adjacent water body as set forth in Exhibit "B" at­tached hereto and
made a part hereof. Such improvements shall be completed by Lessee during the
first thirty-six (36) months of the primary term of this lease.
(b) Lessor's Duties. The Lessor shall not be responsible for any maintenance of
the Leased Premises.  If a repair or replacement, not occasioned




 (b) Address for Payment: Each rental payment shall be made payable to the
following person and delivered to it at the following address:
       West Calcasieu Port
        c/o Ms. Darla Perry, CPA
        514 West Napoleon Street
        Sulphur, Louisiana 70663
 Each person may change the address for payment by notice to Lessee delivered on
or before thirty (30) days prior to the rent due date.


ARTICLE IV
UTILITIES
 
Lessee agrees to pay for all of the utility expenses, including electrical,
water and waste collection, which are related to the Leased Premises. Lessee
agrees all utilities will be listed in the name of the Lessee and billed to
Lessee.
 
ARTICLE V
MAINTENANCE AND REPAIR
(a) Lessee's Duties. By entry hereunder, Lessee acknowledges that the Leased
Premises and appurtenances are in good, clean and sanitary order and repair, and
accepts the Leased Premises in the condition delivered. Les­see shall, solely at
its cost and expense, maintain the entire Leased Premises.

(b)  Lessor's Duties.  The Lessor shall not be responsible for any maintenance
of the Leased Premises.  If a repair or replacement, not occasioned by a
casualty, is required and will exceed Ten Thousand and no/IOO ($10,000.00)
Dollars in cost, Lessor shall have the option to make that repair or
replace­ment or cancel and terminate this lease as of the end of the month in
which it is required to be made.
 
 (c) No Representations or Warranties.  Lessor has made no representations or
promises with respect to this Lease, with respect to the Leased Premises or with
respect to any matter related thereto, other than as expressly set forth herein.
 
(d) Indemnity. Lessee hereby agrees to hold Lessor harmless and otherwise
indemnify Lessor for any liability to persons or property arising from all
defects other than latent defects in the Leased Premises and/or completed or
incomplete repairs which are the obligation of Lessee to undertake.­ 
 
(e) Access. Lessor shall have the right to reasonable access to the Leased
Premises throughout the term of this Lease for the purposes of re­pair or
inspection.
 
(f) Casualty or Expropriations. If, as a result of a casualty to or
expropriation of the Leased Premises, the Leased premises cannot reasonably be
occupied and used by Lessee, Lessee may cancel and terminate this Lease on
thirty (30) days advance written notice to Lessor.
ARTICLE VI
INSURANCE
 
Lessee shall, at its own costs, and expense, keep and maintain in full force
during the term of this lease, insurance as follows:
(a) Against public liability claims (including Workmen's compensation Claims),
against Lessor and Lessee, and all other claims against Lessor and Lessee as
owners and/or landlords resulting from any accident occurring at, on or in any
other way related to the Lease Premises, or any part thereof; said insurance to
provide coverage covering property damage, bodily injuries, in­cluding death
resulting therefrom, to the extent of $1,000,000.00 per accident and
$1,000,000.00 per person and liability for damage to property of others caused
thereby to $1,000,000.00 per accident, and excess/umbrella liability coverage in
the amount of $10,000,000.00;

 
 

--------------------------------------------------------------------------------

 

presence at the Leased Premises of any Hazardous Substances, Pollutants or
Contaminants if not stored in or on the Leased Premises by Lessee during the
term of this Lease or if not resulting from the Lessee's use of the Leased
Premises.


ARTICLE VIII
INDEMNIFICATION
Lessee covenants that it will hold and save Lessor harmless from any and all
loss, cost, liability, damage or expense, including without limitation,
attorney’s fees and disbursements, caused by or arising from or in connection
with the injury or death to persons or damage to property in, upon or about the
Leased Premises or caused by or arising from or in connection with activities
conducted theron, or any act or omission of Lessee, its agents, employees
contractors, licensees, and invitees, including without limitation, injury or
death of Lessee's agents employees, licensees and invitees and damage to their
property; provided however, that Lessee shall be required to indemnify Lessor
only for the negli­gence of the Lessee, its agents, employees, licensees and
invitees and Lessee shall not be required to indemnify Lessor for any damage or
injury of any kind arising out of the negligence of third parties, the Lessor,
its agents or employees. Lessor shall not be liable for any damage to property
or persons caused by, or arising out of water coming from the roof, water pipes,
boilers, heating pipes, plumbing fixtures, waste pipes or any other source
whatsoever whether within or without the Leased Premises.
 
All properties of Lessee and others, placed or allowed to remain on the Leased
Premises by Lessee or with its consent, shall remain on the Leased Premises at
the sole risk of Lessee and Lessor shall not have any responsi­bility therefore
or obligation to Lessee or any other party with respect thereto. Lessee shall
comply with all applicable insurance and fire preven­tion regulations.  The
obligations of indemnity and assumption of responsibility on the part of the
Lessee set forth herein shall, to the extent of the obliga­tions therein
expressed, constitute an assumption of responsibility for the Leased Premises
within the meaning of LSA-R.S. 9:3221 or other applicable law. 
 
(b) Against the perils of fire, flood and hazards ordinarily included under the
standard extended coverage endorsements cover the full in­surable value of the
Leased Premises, which the parties recognize is $150,000.00 on the date hereof;
and
 
(c) The Lessor shall be named as an additional insured in any policy maintained
pursuant to this Lease, and each such policy shall contain provi­sions against
cancellation except upon thirty (30) days prior notice to Lessor.
Policies and/or certificates of such insurance coverage shall be provided at
Lessor's request.
 
ARTICLE VII
USE OF LEASED PREMISES
 
Lessee shall use the Leased Premises exclusively as a construction company
office, yard and maintenance facility and Lessee is bound not to use the Leased
Premises for any purpose that is unlawful or that tends to injure or depreciate
the property.  Lessee shall comply with all federal, state and/or local laws,
rules, regulations and/or orders with respect to the storage, use, discharge
and/or removal of any chemical substances, including any "Hazardous Substances",
"Pollutants", or "Contaminants" (as such terms are defined in the Comprehen­sive
Environmental Response, Compensation and Liability Act of 1980, as amended
"CERCLA") in connection with its use of the Leased Premises. The Lessee shall be
responsible for the removal of any Hazardous Substances, Pollutants or
Contaminants stored in or on the Leased Premises by Lessee during the term of
this Lease and/or if required by any federal, state and/or local laws, rules,
regulations and/or orders resulting from the Lessee's use of the Leased
Premises. 
 
Lessee shall immediately notify Lessor, in writing, of any viola­tion or
suspected violation of any federal, state or local law, rule, regu­lation and/or
order dealing with Hazardous Substances, Pollutants or Con­taminants.
 
Lessor and Lessee acknowledge and agree that the Lease Premises have  heretofore
been occupied by Lessor or its assigns. Notwithstanding any provi­sion to the
contrary contained herein, in no event shall Lessee be liable for
any acts or omissions of Lessor or an prior tenant or occupant, nor for the
 
 
ARTICLE X
ASSIGNMENT
Lessee has the right to sublease the Leased Premises only with the prior written
consent of Lessor.
 
 
ARTICLE XI
SUBORDINATION
 
This Lease and all of Lessee's rights, title and interest in and under this
Lease shall be subject, subordinated and inferior to the lien of any and all
mortgages which now exist or which Lessor may in the future place
upon the Leased Premises; however, Lessee's quite enjoyment of the Leased
Premises shall not be disturbed provided that Lessee is not in default under
this Lease and agrees to attorn to Lessor's successor in title in the event of a
foreclosure. If requested by Lessee, the Mortgagor, Lessor and Lesseeshall enter
into an agreement reflecting the subordination, non-disturbance and attornment
provisions of this paragraph.
 
ARTICLE XII
DEFAULT AND REMEDIES THEREFOR
 
(a) Default. Any of the following shall consitute a default by Lessee:


(1) Failure to pay any rental, provide the insurance required for this lease or
to pay the other expenses or obligations assumed under this Lease within fifteen
(15) days after the due date.


(2) Any violation at any time of any other condition of this Lease, if such
violation continues for thirty (30) days after written notice of such violation
is mailed by Lessor to Lessee.


(3) The filing in any court of a petition in bankruptcy, re­ceivership,
reorganization, for respite, or for any other debtor's proceedings by or against
Lessee.
 
(4) Any seizure of Lessee's interest in this Lease under any writ of seizure of
execution.


(b) Remedies. If any default shall occur, then, in addition, to any other rights
which Lessor may have under law or under the provisions of this Lease, Lessor
shall have the following options:

(1) To proceed for past due installment only, reserving its rights to proceed
later for the remaining installments and to exercise any other option granted by
this Lease;
    (2) To cancel this Lease and to proceed for past due insta11­menta; and/or
(3) To accelerate the rental for the unexpired term of the Lease.
However, Lessor agrees that in the event of any default other than the default
described in (a)(l) above, Lessor will provide the Lessee with written notice of
the default, and Lessee shall have thirty (30) days there­after within which to
correct the default.
 
Lessee waives any putting in default for such breach, except as expressly
required by this Lease. Failure strictly and promptly to enforce the conditions
set forth above shall not operate as a waiver of Lessor's rights.
The acceptance of rent by Lessor shall not waive any preceding breach by Lessee
of any term or condition of this Lease, other than the failure of Lessee to pay
the particular rental so accepted, regardless of Lessor's knowledge of the
pre­ceding breach at the time of the acceptance of such rent. Receipt by Lessor
of a partial rental payment, even with special endorsement thereon, shall not
con­stitue a waiver of any of Lessor's rights hereunder. The waiver by Lessor or
Lessee of any breach of this Lease shall not be deemed a waiver of any
subse­quent breach of the same of any other term or condition of this Lease. In
the event of the failure of the Lessee to perform any of its obligations under
this Lease, Lessor may, but shall not be obligated to, cause such obligations to
be performed and shall have the right to collect such sums of money as may be
ex­pended by Lessor therefore from Lessee, together with interest at the rate of
ten (10%) per cent per annum until paid. Such performance by the Lessor shall
not constitute a waiver of any default occasioned by Lessee's non-performance.
If Lessor employs an attorney to collect rent or any other sum due by Lessee, or
if suit is brought to recover possession of the Leased Premises, or because of
the breach of this Lease by Lessee (and a breach shall be established), Les­see
shall pay to Lessor all expense reasonably incurred therefor, including a
reasonable attorney's fees for such suit or collection.

 
 

--------------------------------------------------------------------------------

 

(c) Default by Lessor. In the event Lessor fails to fulfill any of its
obligations under this Lease, Lessee agrees to provide Lessor, and any Mortgagee
of the Leased Premises of which Lessee has been notified, with notice of the
default and shall allow Lessor, or Mortgagee at Mortgagee's option, twenty (20)
days within which said default may be cured. In the event said default is not
cured during this period, Lessee shall have the right to en­
force any and all remedies granted by this Lease Agreement or by law
against  Lessor.
ARTICLE XIII
TERMINATION AND HOLDING OVER
 
Upon termination, Lessee shall deliver the Leased Premises in good condition,
ordinary wear and tear accepted. In the event the Lessee holds the Lease over,
upon termination or expiration of this Lease, the holding
over shall operate to extend the Lease on a month to month basis and shall
thereafter constitute this Lease a lease from month to month. In the event the
Lessee does elect to hold the Lease over, either party shall have the
right during the holdover period to terminate the continuation of the holding
over by giving the other party thirty (30) days written notice. All the other
terms and conditions of this Lease shall remain in effect during the holding
over period. During the term of this Lease, the Lessor shall have the right to
show the Leased Premises for sale, or rent.
 
ARTICLE XIV
NOTICES
 
All notices, certificates or other communications hereunder shall be
sufficiently given and shall be deemed given when mailed by registered or
cer­tified mail, postage prepaid, or sent by telegram, addressed as follows:
 
If to the Lessor:
 
    West Calcasieu Port
    514 West Napoleon Street
    Sulphur, Louisiana 70663
 
If to the Lessee:
F. Miller Construction, LLC
Attn:    Mr. Mark Stauffer
       Vice President
       12550 Fuqua
       Houston, Texas  77034
and
F. Miller Construction, LLC
Attn:    Mr. Mark Korkowski
       825 Ryan Street
       Lake Charles, LA  70601

ARTICLE XV
BINDING  EFFECT
 
This Lease shall inure to the benefit of and shall be binding upon the Lessor,
the Lessee and their respective successors and assigns, subject, however, to the
limitations contained in Article XI hereof.
 
ARTICLE XVI
SEVERABILITY
 
If any clause, paragraph or part of this Lease, for any reason, be finally
adjudged by any court of competent jurisdiction to be unconstitutional or
invalid, such judgment shall not affect, impair or invalidate the re­
mainder of this Lease but shall be confined in its operation to the clause,
sentence, paragraph or any part thereof directly involved in the controversy in
which such judgment has been rendered. The unconstitutionality, invalidity or
ineffectiveness of anyone or more provisions or covenants contained in this
Lease shall not relieve the Lessee from liability to make the payments of
ren­tal provided in this Lease.
 
ARTICLE XVII
CAPTIONS
 
The captions or headings in this Lease are for convenience only and in no way
define, limit or describe the scope or intent of any provision of this Lease.
 
ARTICLE XVIII
EXECUTION OF COUNTERPARTS
 
This Lease may be executed in several counterparts, each of which shall be an
original and all of which shall constitute but one of the same instrument.
 
ARTICLE XIX
LAW GOVERNING CONSTRUCTION OF AGREEMENT 
 
This Lease is prepared and entered into with the intention that the law of the
state of Louisiana shall govern its construction.
 
ARTICLE XX
NET LEASE
 
This agreement shall be deemed and construed to be a "net lease" and the Lessee
shall pay absolutely net during the Lease Term and rent and all other payments
required hereunder, free of any deductions, without abatement, diminution or
set-off other than those herein expressly provided.
 
ARTICLE XXI
RENT ADJUSTMENT
 
(a) In the event of the renewal of this Lease by Lessee, the rent shall increase
over the amount paid during the previous lease period by a percentage equal to
the percentage increase in the Consumer Price Index (CPI)
between the day of the beginning of the previous period and the day of
begin­ning of the renewal period. If a consumer price index number is not
available for any such day, the number to be used shall be the number on the
last pre­ceeding day on which it was available provided the CPI still is being
published and calculated in the same way as at the effective date of this Lease.


(b) CPI shall mean the Consumer Price Index for Urban Wage Earners and Clerical
Workers published by the United states Department of Labor, Bureau of Labor
Statistics, for the Chicago, Illinois area, sUbgroup All Items (1982­1984=100) •


(c) If the manner in which the CPI is determined by the Bureau of Labor
Statistics shall be substantially revised, including without limitation, a
change in the base index year, an adjustment shall be made by the Lessor in such
revised index which would produce results equivalent, as nearly as possi­ble, to
those which would have been obtained if such COP had not been so revised. If the
CPI should become unavailable to the public because publication is dis­
continued, or otherwise, Lessor shall select a substitute index that most
closely approximates the above referenced index, as reasonably determined by
Lessor.
 
ARTICLE XXII
 USE AND MAINTENANCE OF PORT ROAD
 
Lessee shall have the non-exclusive use of the Port road that runs through the
Leased Premises. Lessee covenants to use its best efforts to avoid damage to the
road and understands that it will be responsible for any damage caused by its
negligence. With the exception of any damage caused by Lessee's negligence.
Lessor shall be responsible for the maintenance of the road. Lessor shall have
the right to extend the road eastward in order to
access the Lessor's property on the east side of the Leased Premises.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
signed on the dates shown below:
 
 
WITNESSES:                               WEST CALCASIEU PORT
/s/ Glen A. James                               /s/ Brent Clement, President
 
/s/ Cheryl M. McLeod                            Date:  9/3/09
 
 
WITNESSES:                               F. MILLER CONSTRUCTION, L.L.C.
/s/ Mark Korkowski                               /s/ Mark Stauffer, Vice
President
 
/s/ Nannette LaFleur                            Date:  9/8/09